DETAILED ACTION
	This office action follows a response filed on June 29, 2022.  Claims 1, 3-6, and 8-10 were amended, and claim 2 was canceled.  Claims 1 and 3-10 are pending. 


Claim Objections
Claim 8 is objected to because of the following informalities:  In line 3, please insert “compound” after “diene” so that terminology is consistent with that recited in line 4 of the independent claim.  

Claim 9 is objected to because of the following informalities:  In line 2, please insert “diene-modified” prior to “polypropylene”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 defines substituents R1 to R4 in Formula 1 as hydrogen, (C1-C20)alkyl, (C2-C20)alkenyl, (C1-C20)alkyl(C6-C20)aryl, (C6-C20)aryl(C1-C20)alkyl, or (C1-C20)silyl; see page 3.  The proviso statement in the last paragraph of claim 1, located on page 4, states that remaining R1 to R4 may be a (C6-C20)aryl group, however, such group is not a permissible embodiment as set forth in the definition on page 3.  Based on these observations, claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.    
Dependent claims 3-10 are subsumed under the rejection.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3 and 4 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims define substituents R1 to R4 as hydrogen or (C1-C20)alkyl.  However, claim 1 requires at least one of substituents R1 to R4 to be a (C4-C20)alkyl.  Based on this observation, claims 3 and 4, which do not recite the (C4-C20)alkyl requirement, would appear to fail to limit further the subject of the independent claim.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
The rejections of claims under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chae et al. (US 10,875,951) and Woo et al. (KR 10-2017-0114063), set forth in paragraphs 22 and 23 of the previous office action dated April 1, 2022, have been withdrawn.

Allowable Subject Matter
Subject of claims is patentably distinct over Chae et al. (US 10,875,951) and Woo et al. (KR 10-2017-0114063), cited previously, and over references listed in the accompanying PTO-892.  Claims will be allowable upon minor revision to obviate claim objections and rejections under 35 U.S.C. 112, supra. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        August 30, 2022